DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-24-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cichy (U.S. Pub. No. 2013/0344799) in view of Harb (U.S. Pub. No. 2020/0228215) and (Provisional Application No. 62//790729 filed on Jan. 10, 2019 is supported).
Regarding claims 1 and 7, Cichy teaches a system for providing individualized broadcast radio content (10/14/100) in a vehicle (18) (fig. 1-6, page 2, par [0017-0024]), comprising: a transmitting unit (20/21/16) for transmitting broadcast radio content (14) to the vehicle (18) (page 1, par [0006, 0017]) (see transmitting the radio content data to a remote radio unit), wherein the transmitting unit (16) is configured to: 
receive broadcast radio content from a multiplicity of servers (21/23) (fig. 1-2, page 1, par [0017-0019]) (see a remote radio unit 16 is configured to receive the radio content data 14 via a signal 22 from the database 12, and the remote radio unit 16 may be in the form of a variety of include various personal 
electronic devices, including a cellular phone, a personal computer, a portable music device and a MP3 player);  
generate from the received broadcast radio content a selection of broadcast radio content individualized (user) for the vehicle (18) (fig. 1-6, page 1-2, par [0017-0023]) (see radio content is graphically illustrated to the user in the form of a list 26, for example.  The list 26 may include a predetermined number of songs, topics or sporting events that will be available on the current and/or other broadcast channels); and 
convey the individualized (user) selection (choices/ selectively) of broadcast radio content (14) to a receiving unit of the vehicle (18) (fig. 1-6, page 2, par [0020-0023]) (see the user to make more informed choices regarding what broadcast channel to listen to, and the remote radio unit 16 may be a personal electronic device or a radio unit integrated with the vehicle 18, the user may review future broadcast data and selectively determine a program listening schedule 32 comprising scheduled radio content that the user desires to listen to);  and 
a computing unit (16/(cellular phone, a personal computer/user's personal device)) of the vehicle (18) configured to generate, from the individualized (user) selection of broadcast radio content, a broadcast radio content tailored to a current journey of the vehicle (18) (fig. 1-6, (fig. 1-6, page 2, par [0017-0024])
 (see radio content is graphically illustrated to the user in the form of a list 26, for example.  The list 26 may include a predetermined number of songs, topics or sporting events that will be available on the current and/or other broadcast channels the user to make more informed choices regarding what broadcast channel to listen to, and the remote radio unit 16 may be a personal electronic device or a radio unit integrated with the vehicle 18, the user may review future broadcast data and selectively determine a program listening schedule 32 comprising scheduled radio content that the user desires to listen to, and the method of delivering radio content 100 includes providing a radio content data to a database for storing and processing the radio content data 102.  As discussed above, the radio content data comprises music, news, sports, and talk radio, among other contemplated types or radio content. allows the user to make informed broadcast channel selections based on knowledge of future radio content available on a currently listened to broadcast channel, as well as other available broadcast channels) . 
 	Cichy teaches the user may compile relatively long-term programmed queues by interacting with a user interface 30 in communication with the remote radio unit 16 that is configured to receive the radio content data 14, and the user may review future broadcast data and selectively determine a program 
listening schedule 32 comprising scheduled radio content that the user desires to listen to.  The program listening schedule 32 may be compiled remotely on a personal electronic device, such as a computer or cellular phone, with that is personalized to the radio listener or television viewer based on their individual preferences, interests, Therefore, at specified times within the program listening schedule 32, the controller 36 will switch to the programmed broadcast channel to provide the user with the desired and 
programmed radio content (page 2, par [0023]); that is or obvious to  a system for providing individualized broadcast radio content.
	However, Harb also teaches A radio receiver may be on board a vehicle 118, the broadcast radio content effectively is Personalized (fig. 1-2, page 2, par [0026]), and a system for providing individualized broadcast radio content (fig. 1-2, page 1-2, 6, par [0007, 0026, 0086-0088]) (see the content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors, and a user profile is found for a given user/device, with the user profile so that the user may be receptive to or interested in the ad content).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Cichy with Harb, in order to provide the user profile, based on the corresponding audience criteria, decision. Put another way, is the ad content aligned with the user profile so that the user may be receptive to or interested in the content is easier (see suggested by Harb on page 6 par [0086]).


Regarding claims 2 and 8, Harb teaches the transmitting unit is further configured to generate the individualized selection of broadcast radio content by: creating an individualized user profile for a driver of the vehicle (118) (fig. 1-2, page 1-2, 6, par [0007, 0024-0026, 0086-0088]) (see driver may see 
information about car 2 depending on their preferences or profile); and
 generating the individualized selection of broadcast radio content with regard to the user profile (fig. 1-2, page 1-2, 6, par [0007, 0026, 0086-0088]) (see the content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors, and a user profile is found for a given user/device, with the user profile so that the user may be receptive to or interested in the ad content).

Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cichy (U.S. Pub. No. 2013/0344799) in view of Harb (U.S. Pub. No. 2020/0228215) and (Provisional Application No. 62//790729 filed on Jan. 10, 2019 is supported), and further in view of Kocheisen (U.S. Pub. No. 2017/0279549).
Regarding claims 3, 5, 9 and 11, Harb teaches the computing unit is further configured to generate the broadcast radio content tailored to a current journey of the vehicle (118/142) by (fig.1-2, page 1, par [0004]): receiving for generating the tailored broadcast radio content (fig. 1-2, page 2, par [0026, 0046]) (see the broadcast radio content effectively is personalized. The vehicle 118 has a suitable receiver to receive OTA broadcasts and it may be ble to decode embedded content.  Second, a connected radio, represented at 140, has a receiver to receive the OTA broadcast content from 112 and also has wifi, cellular, or other wireless data connectivity 136 that enables bidirectional communication of digital data.  Similarly, a connected car 142 has a receiver onboard to receive the OTA broadcast content from 112 and also has wifi, cellular, or other wireless data connectivity 136 that enables bidirectional communication of digital data). 
But Harb does not mention an infotainment system, individual driving data, wherein the individual driving data are taken into consideration.
However, Kocheisen teaches an infotainment system (page 1-2, par [0004, 0015, 0018]), individual driving data (page 4, par [0035]) (see driver or occupant identification, driving behavior), wherein the individual driving data are taken into consideration for generating the tailored broadcast radio content (86) to vehicle (12) (fig. 1-2, page 4, par [0035]) (see vehicle infotainment and telematics systems, The targeted content 86 may be selected based on a set of vehicle/driver/occupant related parameters 88, for example, driver or occupant identification, location, driving direction, weather conditions, driving 
behavior, make/model of the vehicle, age of the vehicle, service/maintenance needs, and virtually any demographic or combinations of demographics.  Occupants may be identified based upon a number of parameters, such as owner, primary driver, active key fob, broadcast program type and content, and the 
like which may be stored as subscriber data within one or more of the databases 56).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Cichy and Harb with Kocheisen, in order for Providing targeted content may make broadcasts more interesting and informative to listeners, increasing 
listenership and further permitting broadcasters to charge increased advertising rates.  Additionally, the targeted content provider may itself charge a fee for the service is easier (see suggested by Kocheisen on page 4 par [0036]).
 
Regarding claims 4, 6, 10 and 12, Kocheisen teaches the computing unit (38) is further configured to generate the broadcast radio content tailored to a current journey of the vehicle (12) by (fig. 1-2):
receiving, from a sensor unit (64/68/72) of the vehicle (12) (fig. 1), sensor data with regard to a current state of the occupants (body control) of the vehicle (12), wherein the received sensor data are taken into consideration for generating the tailored broadcast radio content (fig. 1-2, page 3, par [0027-0028, 0032]) (see sensors 68 provide information to the telematics unit, Vehicle sensors 72 with body control, and a portion of the system 10 depicted in FIG. 2, to provide targeted content to an occupant, e.g., the driver and/or a passenger, of the vehicle 12). 
 Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
                                                                                                                                                                                                    September 10, 2021